UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LOUISE TRAUMA CENTER, LLC                         :
                                                  :
       Plaintiff,                                 :      Civil Action No.:      20-3517 (RC)
                                                  :
       v.                                         :      Re Document Nos.:      14, 17
                                                  :
DEPARTMENT OF JUSTICE,                            :
                                                  :
       Defendant.                                 :

                                 MEMORANDUM OPINION

DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART AND DENYING
           IN PART DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Louise Trauma Center, LLC (“the Center”) is a nonprofit organization dedicated to

helping immigrant women who have experienced gender-based violence apply for asylum, as

well as educating the public and raising awareness about the issues their clients face. Compl.

¶ 4, ECF No. 1. In furtherance of that work, the Center made a series of FOIA requests to the

Department of Justice in 2019 and 2020 that formed the basis of this six-count action. See id.

¶¶ 8, 15, 20, 25, 34, 42. Following the filing of this FOIA action in December 2020, see

generally id., the government processed all six requests and the parties conferred regarding their

outstanding disagreements. See Joint Status Reports, ECF Nos. 10, 11, 12, 13, 15. As a result,

only two of the counts in the Complaint now require resolution by the Court: Counts 2 and 4.

See Pl.’s Mot. Summ. J. at 4 (“Pl.’s Mot.”), ECF No. 14.

       The FOIA request in Count 2 was submitted in September 2019 and requested “all

records . . . concerning Office of Immigration Litigation training materials for lawyers in the

appellate section[.]” Ex. 2 of Compl., ECF No. 1-2; see also Pl.’s Statement Facts ¶¶ 2–3 (“Pl.’s
St. Facts”), ECF No. 14-1; Def.’s Statement Facts ¶ 1b (“Def.’s St. Facts”), ECF No. 17-1. DOJ

had not yet responded to the request when this action was filed over a year later. Pl.’s St. Facts

¶ 6; Def.’s Resp. to Pl.’s Statement Facts ¶ 6, ECF No. 16-1. The Office of Immigration

Litigation Appellate Section (OIL-App) began searching for responsive documents in January

2021 and located 4,363 responsive pages. Decl. of Hirsh Kravitz ¶ 7 (“Kravitz Decl.”), ECF No.

17-2; Suppl. Decl. of Hirsh Kravitz ¶ 7 (“Supp. Kravitz Decl.”), ECF No. 21-1. Of those, DOJ

released 172 pages in full, released 24 pages with redactions, and withheld 4,168 pages and 12

videos in full pursuant to FOIA Exemptions 5 and 6. Def.’s St. Facts ¶ 8. The Center believes

that the government improperly asserted Exemption 5 to withhold documents responsive to that

request. Pl.’s Mot. at 6.

       The request at issue in Count 4 was submitted in May 2020. Def.’s St. Facts ¶ 13. It first

referenced the foreseeable harm standard incorporated into statute by the FOIA Improvement

Act of 2016, which required agencies to only withhold information if “the agency reasonably

foresees that disclosure would harm an interest protected by an exemption.” Ex. 4 of Compl.,

ECF No. 1-4; see also FOIA Improvement Act of 2016, Pub. L. No. 114-185 (codified at 5

U.S.C. § 552(a)(8)(A)(i)(I)). The request then posed the questions: “How are you able to foresee

that harm will result if a particular document is disclosed? What information do you rely upon?”

and requested “a copy of all records concerning: ‘studies, analyses, research, memoranda,

information, instructions, reports, and documents concerning the harm mentioned above[.]’” Ex.

4 of Compl.

       Similar requests were sent to DOJ’s Executive Office for U.S. Attorneys and Office of

Information Policy and were reflected in the fifth and sixth causes of action. See Def.’s Cross

Mot. Summ. J. at 13 (“Def.’s Cross Mot.”), ECF No. 17; Compl. ¶¶ 33, 41. OIP, which was the




                                                 2
proper entity to receive that request, responded by providing a link to a formerly processed

request on the same topic available on the agency’s FOIA website along with six redacted pages.

See Joint Status Report ¶ 8, ECF No. 13 (May 6, 2021). The Center no longer objects to the

response to those requests, only to the request processed by the Civil Division and referenced in

Count 4. Compl. ¶¶ 25–26; Pl.’s Mot. at 10.

       Despite maintaining that OIP, rather than the Civil Division, was the proper entity to

process this request, the Civil Division also conducted a search of its T Drive, which is “where

all cases, documents, records, guidance, and templates are maintained related to the processing

of FOIA requests.” Kravitz Decl. ¶ 5. The Civil Division provided a final response to the Center

in January 2021, advising it that no responsive records could be located. See Ex. 8 of Def.’s

Cross Mot., ECF No. 17-8; Joint Status Report ¶ 7b, ECF No. 13 (May 6, 2021).

       The Center has filed its motion for summary judgment on the remaining two requests at

issue. See Pl.’s Mot. DOJ has opposed, see Def.’s Opp’n to Pl.’s Mot. Summ. J. (“Def.’s

Opp’n”), ECF No. 16, and filed its own cross-motion for summary judgment, see Def.’s Cross

Mot. For the reasons below, the Court will deny the Center’s motion and will grant in part and

deny in part DOJ’s cross-motion.

                                         II. ANALYSIS

                                       A. Legal Standard

       The Freedom of Information Act is meant “to pierce the veil of administrative secrecy

and to open agency action to the light of public scrutiny.” U.S. Dep’t of State v. Ray, 502 U.S.

164, 173 (1991) (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)). Accordingly,

the FOIA statute “directs that ‘each agency, upon any request for records . . . shall make the

records promptly available to any person’ unless the requested records fall within one of the




                                                 3
statute’s nine exemptions.” Loving v. Dep’t of Def., 550 F.3d 32, 37 (D.C. Cir. 2008) (quoting 5

U.S.C. § 552(a)(3)(a)). “The agency bears the burden of establishing that a claimed exemption

applies[,]” Citizens for Resp. & Ethics in Wash. v. U.S. Dep’t of Just., 746 F.3d 1082, 1088 (D.C.

Cir. 2014), and exemptions are “given a narrow compass[,]” U.S. Dep’t of Just. v. Tax Analysts,

492 U.S. 136, 151 (1989).

          “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defs. of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009) (citing Bigwood v.

U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007)). Summary judgment is

warranted where “the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A “material” fact

is one capable of affecting the substantive outcome of the litigation. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is enough evidence for a

reasonable jury to return a verdict for the non-movant. See Scott v. Harris, 550 U.S. 372, 380

(2007).

          To prevail on a motion for summary judgment in a FOIA case, “the defending agency

must prove that each document that falls within the class requested either has been produced, is

unidentifiable or is wholly exempt from the Act’s inspection requirements.” Weisberg v. U.S.

Dep’t of Just., 627 F.2d 365, 368 (D.C. Cir. 1980) (internal quotation marks omitted) (quoting

Nat’l Cable Television Ass’n v. FCC, 479 F.2d 183, 186 (D.C. Cir. 1973)). A court “may award

summary judgment solely on the basis of information provided by the department or agency in

declarations when the declarations describe ‘the documents and the justifications for

nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary




                                                4
evidence in the record nor by evidence of agency bad faith.’” Citizens for Resp. & Ethics in

Wash. v. U.S. Dep’t of Lab., 478 F. Supp. 2d 77, 80 (D.D.C. 2007) (quoting Mil. Audit Project v.

Casey, 656 F.2d 724, 738 (D.C. Cir. 1981)). An agency’s justification for withholding records

“is sufficient if it appears ‘logical’ or ‘plausible.’” Larson v. Dep’t of State, 565 F.3d 857, 862

(D.C. Cir. 2009) (quoting Wolf v. C.I.A., 473 F.3d 370, 375 (D.C. Cir. 2007)); Pinson v. U.S.

Dep’t of Just., No. 12-cv-1872, 2016 WL 29245, at *10 (D.D.C. Jan. 4, 2016). Review is de

novo, 5 U.S.C. § 552(a)(4)(B), but a reviewing court should “respect the expertise of an agency”

and not “overstep the proper limits of the judicial role in FOIA review[,]” Hayden v. Nat’l Sec.

Agency/Cent. Sec. Serv., 608 F.2d 1381, 1388 (D.C. Cir. 1979).

                    B. Count 2: Request for Appellate Training Materials

       The FOIA request in Count 2 sought “all records . . . concerning Office of Immigration

Litigation training materials for lawyers in the appellate section[.]” Ex. 2 of Compl. The

responding division, OIL-App, located 4,364 responsive pages, of which the Civil Division

released 172 pages in full, released 24 pages with redactions, and withheld 4,168 pages and 12

videos pursuant to FOIA Exemptions 5 and 6. 1 Def.’s St. Facts ¶ 7–8; Kravitz Decl. ¶ 7–8.

       DOJ provided a Vaughn Index grouping the various withheld documents into five

categories that contain hundreds of pages each: 2019 May Asylum Training, 2019 Annual Fall

Conference, 2020 Annual Fall Conference, 2019 New Attorney Training, and 2020 New

Attorney Training. See generally Ex. 3 of Def.’s Cross Mot. (“Index”), ECF No. 17-3. The




       1
        The Center does not contest DOJ’s reliance on Exemption 6. The Court also notes,
however, that it is impossible to tell which documents are being withheld pursuant to Exemption
6 and which pursuant to Exemption 5, and it expects DOJ to rectify that shortcoming in its next
submission.


                                                  5
Index also contained the following more detailed descriptions of the responsive training

materials from each event:

           •   Category 1: The materials from the two-day May 2019 Asylum training on the

               topic of “Asylum and Withholding after Matter of A-B” include “in-depth

               descriptions of training sessions and how to litigate or treat cases under new case

               laws[,]” as well as a cover page, practice hypotheticals, a presentation on the

               Attorney General’s precedential asylum decision in Matter of A-B- and its

               application to current cases. Index at 1. The Index also lists several key concepts

               of asylum law, such as the element of persecution, formulation of particular social

               groups, motive nexus, and “statute and case requirements[,]” which were

               presumably the topics of various panels and whose application in future cases was

               described. Id.

           •   Categories 2 & 3: OIL-App’s 25th and 26th Annual Immigration Law Seminars,

               held in fall 2019 and 2020, produced a large number of documents of which DOJ

               fully withheld 2,075 pages and 1,147 pages, respectively. 2 Index at 1, 3. The

               materials for each included “in-depth descriptions of trainings and litigating cases,

               [and] guidance on how to proceed with potential cases[.]” Id. The Index lists a

               range of different topics for each conference. Although the topics at each vary,



       2
          DOJ also partially withheld 11 pages from the 2019 seminar and 7 pages from the 2020
seminar. Index at 1, 3. It is not possible to tell from the Index which documents were withheld
in full and which ones were released in part, but at least a few of the partially released documents
were the agendas for the various trainings, attached as Ex. 2 to the Center’s Motion for Summary
Judgment. See Ex. 2 of Pl.’s Mot., ECF No. 14-2. The Kravitz Declaration mentions the
agendas, saying that “[t]he Civil Division determined that it was able to reveal the Agendas
(showing the title and faculty) of each training session . . . in order to demonstrate that the
participants and content are within the [asserted privileges.]”). Kravitz Decl. ¶ 11.


                                                 6
               they appear to cover a range of practical and substantive guidance ranging from

               “asylum regulations and policies and their implications for OIL litigations” to

               simply “monographs on immigration law[.]” Index at 2–4.

           •   Categories 4 & 5: The descriptions of the 2019 and 2020 New Attorney Training

               Materials are in part identical. The entirety of the 2019 description and the first

               part of the 2020 description both list “coding of OIL documents; how cases are

               assigned internally and internal appearance information for handling cases;

               internal checklist for handling cases and issues in cases, filings; court and OIL

               processes for cases handled by circuit counselors and internal information on

               types of cases; internal passwords and procedures for tracking cases; internal

               procedures for tracking time and hours spent on cases[.]” Index at 4. The 2020

               New Attorney Training materials also include a longer list of topics that largely

               constitute the nuts and bolts of immigration appellate litigation, such as “training

               on issue spotting and brief writing[,]” “suggestions on best practices for reviewing

               administrative records[,]” “origin of asylum and withholding of removal with

               legal elements and credibility[,]” “discussion of DHS removal procedures[,]”

               “how to apply automatic temporary stays[,]” and “judicial review in the Court of

               Appeals[,]” to give just a sample. Id. at 5.

       DOJ bears the burden of justifying its withholding of the responsive documents. See 5

U.S.C. § 552(a)(4)(B); Nat. Res. Def. Council, Inc. v. Nuclear Regul. Comm’n, 216 F.3d 1180,

1190 (D.C. Cir. 2000). “[A]n agency’s justification for invoking a FOIA exemption is sufficient

if it appears ‘logical’ or ‘plausible[,]’” Scudder v. CIA, 254 F. Supp. 3d 135, 140 (D.D.C. 2017)

(quoting Judicial Watch, 715 F.3d at 941), but “statutory exemptions are ‘narrowly




                                                 7
construed[,]’” and “[w]ithholding information under conclusory, generalized, or sweeping

allegations of exemptions is not acceptable[,]” Elec. Priv. Info. Ctr. v. U.S. Drug Enf’t Agency,

192 F. Supp. 3d 92, 101, 103 (D.D.C. 2016) (quotations omitted). Exemption 5 of FOIA covers

“inter-agency or intra-agency memorandums or letters that would not be available by law to a

party other than an agency in litigation with the agency[.]” 5 U.S.C. § 552(b)(5). It protects

documents that would be privileged in ordinary civil litigation. See Loving, 550 F.3d at 37;

Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 863–64 (D.C. Cir. 1980).

       DOJ relies on the deliberative process privilege, attorney work product privilege, and

attorney-client privilege 3 to justify its withholdings under Exemption 5 for all 4,168 pages and

12 videos that it withheld in all five categories. Although the agency has provided a Vaughn

Index, the information provided is insufficient to allow the Court to make a de novo

determination about the appropriateness of the withholdings. A Vaughn Index is supposed to

“correlate statements made in the Government’s refusal justification with the actual portions of

the document[,]” Vaughn v. Rosen, 484 F.2d 820, 827 (D.C. Cir. 1973), but DOJ’s Index fails to

sufficiently do so. The Court cannot discern from the information provided which documents

are exempt under which categories, and the limited information provided suggests that it is

unlikely “that all of the information is equally exempt under all of the alleged exemptions.” 4 Id.

at 827–28.


       3
          The Center states in its Statement of Undisputed Facts that DOJ disclaimed its prior
reliance on the deliberative process and attorney-client privileges. Pl.’s St. Facts ¶¶ 13–14. DOJ
directly denies this, see Def.’s Resp. Pl.’s St. Facts ¶¶ 12–13, and has identified all three
privileges in its Vaughn Index and the Kravitz Declaration, see Exs. 1–2 of Def.’s Mot. The
Court will therefore analyze all three privileges.
       4
         The Court points out that proper labeling of which privilege corresponds to which
document takes on an added level of importance now that FOIA also requires agencies to release
information only if “the agency reasonably foresees that disclosure would harm an interest
protected by an exemption[,]” 5 U.S.C. § 552(a)(8)(A)(i)(I), given that the interests protected by


                                                 8
       The Court will address for each asserted privilege how DOJ has fallen short of its burden.

However, the Court will deny summary judgment to either party and allow DOJ another

opportunity to meet its burden.

                               1. Attorney Work Product Privilege

       The attorney work-product doctrine “provides a working attorney with a ‘zone of

privacy’ within which to think, plan, weigh facts and evidence, candidly evaluate a client’s case,

and prepare legal theories.” Coastal States, 617 F.2d at 864. To be privileged under the attorney

work product doctrine, the document must have been “prepared in contemplation of litigation, or

in the course of preparing for trial.” Id. at 865. For an agency to meet its burden of showing the

attorney work-product doctrine applies to a given document, “it must (1) provide a description of

the nature of and contents of the withheld document, (2) identify the document’s author or

origin, (3) note the circumstances that surround the document’s creation, and (4) provide some

indication of the type of litigation for which the document’s use is at least foreseeable.” Ellis v.

U.S. Dep’t of Just., 110 F. Supp. 3d 99, 108 (D.D.C. 2015), aff’d, No. 15-5198, 2016 WL

3544816 (D.C. Cir. June 13, 2016). “[W]e ask whether, in light of the nature of the document

and the factual situation in the particular case, the document can fairly be said to have been

prepared or obtained because of the prospect of litigation.” E.E.O.C. v. Lutheran Soc. Servs.,

186 F.3d 959, 968 (D.C. Cir. 1999) (cleaned up) (emphasis added); see also Nat’l Ass’n of Crim.

Def. Laws. v. Dep’t of Just. Exec. Off. For United States Att’ys [hereinafter “Nat’l Ass’n”], 844

F.3d 246, 251 (D.C. Cir. 2016) (“In ascertaining whether a document was prepared in

anticipation of litigation, we have applied a ‘because of’ test, asking whether, in light of the




the three privileges asserted here are distinct and may not apply with equal force to all
documents within a large group.


                                                  9
nature of the document and the factual situation in the particular case, the document can fairly be

said to have been prepared or obtained because of the prospect of litigation.”) (quotations

omitted).

       The work product privilege “extends to documents prepared in anticipation of foreseeable

litigation, even if no specific claim is contemplated.” Schiller v. NLRB, 964 F.2d 1205, 1208

(D.C. Cir. 1992), abrogated on other grounds by Milner v. Dep’t of Navy, 562 U.S. 562 (2011).

As the name implies, the attorneys in DOJ’s Office of Immigration Litigation, Appellate

Division become involved when there is an appeal of an immigration case, making future

litigation not only foreseeable, but a certainty. Still, FOIA exemptions “must be ‘narrowly

construed[.]’” Milner, 562 U.S. at 565 (quotation omitted). To that end, this Circuit has

therefore “drawn a line between ‘neutral, objective analyses of agency regulations’ and ‘more

pointed documents’ that recommend ‘how to proceed further with specific investigations’ or

‘advise the agency of the types of legal challenges likely to be mounted against a proposed

program, potential defenses available to the agency, and the likely outcome.’” Am. Immigr.

Council v. U.S. Dep’t of Homeland Sec., 905 F. Supp. 2d 206, 221–22 (D.D.C. 2012) (quoting

Delaney, Migdail & Young, Chartered v. IRS, 826 F.2d 124, 127 (D.C. Cir. 1987)).

       DOJ likens its training materials to the latter category of documents that “advise the

agency of the types of legal challenges likely to be mounted against a proposed program,

potential defenses available to the agency, and the likely outcome.” Def.’s Cross Mot. at 7–8

(quoting Delaney, 826 F.2d at 127). But nothing in the Index discusses a DOJ policy or program

that might be challenged, rather, the potential litigation DOJ alludes to appears to be appeals of

routine removal cases. See, e.g., Index at 2 (“analysis to determine when convictions trigger

immigration consequences”); id. at 3 (“discussion on political opinion claims”); id. at 5




                                                10
(“identifying issues in reasonable fear cases”). That is undoubtedly litigation, but of a different

variety than trying to anticipate the potential “legal vulnerabilities” of an agency program. See

Delaney, 826 F.2d at 127. Explanation of the elements of the relevant law the agency deals with

on a day-to-day basis may potentially be closer in some portions of the materials to the “agency

manual, fleshing out the meaning of the statute it was authorized to enforce” that the cited

portion of Delaney distinguished from. See id.

       On one hand, the D.C. Circuit has in some instances found materials designed to guide

“attorneys on one side of an adversarial dispute” on “how to respond to the other side’s

arguments, which cases to cite, and what material to turn over and when to do so, among

numerous other practical and strategic considerations” to be protected by the attorney work

product privilege. Nat’l Ass’n, 844 F.3d at 255 (holding that “an internal manual containing

litigation strategies” for prosecutors was protected attorney work product); see also Schiller, 964

F.2d at 1208 (memos with “instructions on preparing and filing pleadings in EAJA cases,

including arguments and authorities” would be “prepared in anticipation of litigation” such that

they fall within the scope of the attorney work product privilege). In doing so, the Circuit has

affirmed that privileged material need not correspond to a specific claim if its “disclosure . . .

risks revealing DOJ’s litigation strategies and legal theories regardless of whether it was

prepared with a specific claim in mind.” Nat’l Ass’n, 844 F.3d at 254. It is possible, based on

the listed descriptions, that many of the training materials provide strategy in furtherance of OIL-

App’s “adversarial function,” much like the litigation guide for federal prosecutors at issue in

Nat’l Ass’n or the guidance memos at issue in Schiller.

       But courts within and beyond this Circuit have cautioned against applying the reasoning

of Schiller and Nat’l Ass’n too broadly. See Nat’l Ass’n, 844 F.3d at 259 (Sentelle, J.,




                                                  11
concurring) (conceding that precedent in Schiller exempted the prosecutorial litigation guide in

Nat’l Ass’n as protected attorney work product, but expressing reservations that “applying the

broad construction of Schiller to the case before us is inconsistent both with the statutory purpose

of FOIA and the longstanding values of justice in the United States”); see also Shapiro, 969 F.

Supp. 2d at 34 (“The ‘prospect of litigation’ cannot be read over-broadly to be so divorced from

any specific legal claim such that it renders this fundamental criterion for invocation of the work

product doctrine meaningless.”); ACLU of San Diego & Imperial Cntys. v. U.S. Dep’t of

Homeland Sec., No. 8:15-cv-00229, 2017 WL 9500949, at *9 (C.D. Cal. Nov. 6, 2017) (“[Nat’l

Ass’n] represents the outer reaches of Exemption 5’s reformulation of the work product

privilege.”). In other words, any training for agency litigators is in some sense “in anticipation

of litigation” and has an “adversarial function,” see Nat’l Ass’n, 844 F.3d at 250, 255, but taken

too far, that interpretation risks running afoul of the bedrock mandate to construe FOIA

exemptions narrowly, see F.B.I. v. Abramson, 456 U.S. 615, 630 (1982).

       The concern articulated in Nat’l Ass’n that disclosure of the manual would “risk[]

revealing DOJ’s litigation strategies and legal theories” serves as a helpful limiting principle in

situations like this one. See Nat’l Ass’n, 844 F.3d at 254. Although many of the documents

described in the Vaughn Index are likely protected, DOJ’s broad assertions do not do enough to

convince the Court that every withheld document would risk revealing protected litigation

strategy or legal theory. At least some of the items listed in DOJ’s Vaughn Index seem closer to

the “neutral, objective analyses” of the relevant law that is not protected. See Coastal States, 617

F.2d at 863; see, e.g., Index at 1 (“A-B case holding presentation”); id. (“statute and case

requirements when litigating cases”); id. at 2 (“federal power over immigration discussion”); id.




                                                 12
at 3 (“discussion on political opinion claims”). Based on the record, the Court cannot determine

on which side of the line each document falls.

          The Court is especially skeptical of DOJ’s assertion of the attorney work product

privilege for the 2019 New Attorney training (Category 4) and the first section of the 2020 New

Attorney Training (Category 5). The relevant documents in each discuss “coding of OIL

documents; how cases are assigned internally and internal appearance information for handling

cases; internal checklist for handling cases and issues in cases, filings; court and OIL processes

for cases handled by circuit counselors and internal information on types of cases; internal

passwords and procedures for tracking cases; internal procedures for tracking time and hours

spent on cases[.]” Index at 4. Those topics are “literally ‘in anticipation of litigation’” in the

sense that they teach new agency lawyers how to manage their cases, but they do not “anticipate

litigation in the manner that the privilege requires.” Am. Immigr. Council, 905 F. Supp. 2d at

222. Unlike the training materials in the other categories that could at least potentially relate to

developing strategy for a specific case, the new attorney training materials for both 2019 (and the

first part of the 2020 list) discuss purely administrative issues. Index at 4. Those documents are

more akin to the series of slides that taught “employees how to interact with private attorneys

during USCIS proceedings before adjudicators” in Am. Immigr. Council. Am. Immigr. Council,

905 F. Supp. 2d at 222. The fact that the information in those slides, and the new attorney

training materials here, “happen[s] to apply in agency litigation” does not bring it within the

scope of the work product privilege. Id. It is possible that some of these pages may qualify for

the attorney work-product privilege, but the agency’s broad-brush approach makes it impossible

to say.




                                                  13
                                          a. Segregability

       “[I]f the government can segregate and disclose non-privileged factual information within

a document, it must.” Loving, 550 F.3d at38. DOJ’s conclusory, across-the-board assertions of

privilege suggest that the agency has not sufficiently attempted to do so here. Rather, DOJ

argues that segregability is never required when the attorney work-product privilege is asserted,

and that because it has asserted that privilege over all 4,168 pages and 12 videos, 5 it need not

conduct segregability analysis for any of them. Def.’s Cross Mot. at 10–11. It is true that where

the withheld document “is fully protected as work product, then segregability is not required.”

Jud. Watch, Inc. v. Dep’t of Just., 432 F.3d 366, 371 (D.C. Cir. 2005). But there must be

something more than the agency’s conclusory labeling of a document as attorney work product

to establish that the document is in fact “fully protected” as such. Id.

       Segregability under other privileges, such as the deliberative process privilege, usually

turns on whether responsive material is fact or analysis, whereas “factual elements can ‘seldom’

be segregated from attorney work product.” Martin v. Off. Of Special Couns., Merit Sys. Prot.

Bd., 819 F.2d 1181, 1186 (D.C. Cir. 1987) (quotation omitted). But “seldom” is not “never.”

Facts can rarely be separated from analysis in typical attorney work product because most

attorney work product involves analyzing concrete facts as they relate to a specific claim. The

fact/analysis division is less helpful here, where at least some of the analysis in the training

materials appears to apply to generalized or hypothetical facts. See Shapiro, 969 F. Supp. 2d at



       5
         The Court also directs DOJ’s attention to the Circuit’s recent admonition that
government agencies should consider and utilize available video editing technologies when
conducting segregability analysis of video materials. See Evans v. Fed. Bureau of Prisons, 951
F.3d 578, 587 (D.C. Cir. 2020) (“[W]e live in an era in which teenagers regularly send each other
screenshots from all sorts of video media. Presumably, most of these teenagers have fewer
resources than the United States government.”).


                                                  14
30 (noting the “unique challenges” of determining the scope of attorney work product “in

circumstances where the materials, as here, were not created for the purposes of a specific

litigation or even for a particular claim that might arise in multiple cases”).

        And as the Center points out, see Pl.’s Reply at 11–12, a categorical application of that

rule is inappropriate where the privilege is asserted over a large document or category of

documents that may contain non-privileged material. See Nat’l Ass’n, 844 F.3d at 256–57 (“In

cases involving voluminous or lengthy work-product records—the Blue Book is more than 500

pages in length—we think it generally preferable for courts to make at least a preliminary

assessment of the feasibility of segregating nonexempt material.”); Shapiro, 969 F. Supp. 2d at

35 (rejecting an agency’s blanket assertion of the work-product privilege over an entire brief

bank designed as a resource in foreseeable, but undefined, future litigation); ACLU of San Diego

& Imperial Cntys., 2017 WL 9500949, at *9–10 (ordering release of some portions of a law

enforcement course book where some of the chapters contained more pointed guidance and

others contained more neutral descriptions of the law). The training materials here in many

instances appear to apply the law to hypothetical or generalized scenarios, or include at least

large sections that are “neutral, objective analyses” of the relevant law that is not privileged.

Coastal States, 617 F.2d at 863. DOJ should therefore evaluate in its second opportunity

whether each document is in fact “fully protected as work product,” Jud. Watch, 432 F.3d at 371

(emphasis added), or whether it contains more neutral and educational portions that could be

partially released. 6


        6
         Because DOJ’s reading of this Circuit’s precedent on segregability of attorney work
product is overly rigid and some of the materials in this case might well be an exception to the
general rule, the Court need not and does not consider whether the FOIA Improvement Act of
2016 imposed heightened segregability requirements on government agencies. See Pl.’s Mot. at
9; Def.’s Mot. at 11–12.


                                                  15
                                 2. Deliberative Process Privilege

       The deliberative process privilege “protect[s] agencies from being ‘forced to operate in a

fishbowl[.]’” U.S. Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777, 785 (2021) (quoting

EPA v. Mink, 410 U.S. 73, 87 (1973)). It covers documents that are both predecisional and

deliberative. See id. at 785–86; see also Ancient Coin Collectors Guild v. U.S. Dep’t of State,

641 F.3d 504, 512 (D.C. Cir. 2011). “A document is predecisional if it was ‘prepared in order to

assist an agency decisionmaker in arriving at his decision,’ rather than to support a decision

already made.” Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1434 (D.C. Cir.

1992) (quoting Renegotiation Bd. v. Grumman Aircraft, 421 U.S. 168, 184 (1975)). “It is

deliberative if ‘it reflects the give-and-take of the consultative process.’” Am. Oversight v. U.S.

Postal Serv., No. 20-cv-2580, 2021 WL 4355401, at *8 (D.D.C. Sept. 23, 2021) (quoting Coastal

States, 617 F.2d at 866). To meet its burden of showing this standard with reasonable

specificity, an agency must generally provide “(1) the nature of the specific deliberative process

involved, (2) the function and significance of the document in that process, and (3) the nature of

the decisionmaking authority vested in the document’s author and recipient.” Hunton &

Williams LLP v. U.S. Env’t Prot. Agency, 248 F. Supp. 3d 220, 243 (D.D.C. 2017); see also Jud.

Watch, Inc. v. U.S. Dep’t. of Just., 20 F.4th 49, 57 (D.C. Cir. 2021) (holding that the agency did

not meet its burden of showing the withheld material was deliberative because it did not

adequately describe “the ‘who,’ ‘what,’ ‘where,’ and ‘how’ of the deliberative process and the

role played by the withheld material”).

       DOJ also falls short of its burden for asserting the deliberative process privilege for these

materials. Categorical descriptions such as the one provided here will generally not satisfy an

agency’s burden for establishing this particular privilege because “the factual context




                                                 16
surrounding the withheld document is critical.” Nat’l Sec. Couns. v. C.I.A., 960 F. Supp. 2d 101,

189 (D.D.C. 2013). It is not enough to assert in a conclusory manner that the training material

was predecisional. Rather, “a court must be able to pinpoint an agency decision or policy to

which the document contributed” as well as “establish what deliberative process is involved, and

the role played by the documents in issue in the course of that process.” Senate of the

Commonwealth of Puerto Rico on Behalf of Judiciary Comm. v. U.S. Dep’t of Just., 823 F.2d

574, 585–86 (D.C. Cir. 1987) (cleaned up). Even if an eventual decision did not result, “an

agency must show that the document was generated as part of a definable decision-making

process.” 100Reporters LLC v. U.S. Dep’t of Just., 248 F. Supp. 3d 115, 151 (D.D.C. 2017)

(cleaned up) (emphasis in original).

       The deliberative process privilege does not usually extend to training materials because

“training is not a step in making a decision; it is a way to disseminate a decision already made.”

Am. Immigr. Council, 905 F. Supp. 2d at 218 (“Indeed, by teaching USCIS employees to go forth

and apply the information in the slides, USCIS entrenched its policies.”). But even accepting

that some of the documents may have been predecisional in the sense that they informed

litigation strategies for which OIL-App attorneys retained discretion, they must also have been

deliberative to qualify for the privilege. See Vaughn, 523 F.2d at 1144 (“[P]re-decisional

materials are not exempt merely because they are pre-decisional; they must also be a part of the

agency give-and-take of the deliberative process by which the decision itself is made.”).

       “[M]ere consideration of a document does not bring it within the privilege” unless the

document itself “reflect[s] the give-and-take of the consultative process.” 100Reporters LLC,

248 F. Supp. 3d at 153 (cleaned up). “Rather, to come within the privilege and thus within

Exemption 5, the document must be a direct part of the deliberative process in that it makes




                                                17
recommendations or expresses opinions on legal or policy matters.” Vaughn, 523 F.2d at 1143–

44. Accordingly, although give-and-take conversations may have occurred at the training, the

deliberative process privilege would only protect the withheld materials if the documents

themselves reflected that deliberative process. See Trea Senior Citizens League v. U.S. Dep’t of

State, 923 F. Supp. 2d 55, 68 (D.D.C. 2013) (“Without a more detailed description . . . the Court

is unable to discern whether these documents ‘reflect the give and take of the deliberative

process’ or whether they are merely explanations or summaries of existing policy.” (quotation

omitted)).

       The Court considers it unlikely that all of the prepared training documents such as

agendas, handouts, or slides themselves contain that type of iterative process. For example,

twelve videos were withheld in category 5, but DOJ does not state what information was

contained in the videos or whether they were prerecorded lectures—less likely to be

deliberative—or recordings of interactive trainings—which would be more likely to contain that

give-and-take element. As for the New Attorney training information described in Category 4,

by DOJ’s description, the documents contain purely logistical instructions for new attorneys on

how to do things like track cases and hours and internal procedures to follow. Index at 4. There

is no indication of any “give-and-take” described here; much to the contrary, it appears to impart

set policies that new attorneys are expected to follow. “[A] document from a subordinate to a

superior official is more likely to be predecisional, while a document moving in the opposite

direction is more likely to contain instructions to staff explaining the reasons for a decision

already made.” Coastal States, 617 F.2d at 868. DOJ has therefore failed to carry its burden that

all of these documents are protected by the deliberative process privilege.




                                                 18
                                    3. Attorney-Client Privilege

       Finally, the attorney-client privilege protects confidential communications between an

attorney and a client. Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 253 (D.C.

Cir. 1977). It “protects only those disclosures necessary to obtain informed legal advice which

might not have been made absent the privilege.” Fisher v. United States, 425 U.S. 391, 403

(1976). “In the governmental context, the ‘client’ may be the agency and the attorney may be an

agency lawyer.” Tax Analysts v. IRS, 117 F.3d 607, 618 (D.C. Cir. 1997). To establish the

applicability of the attorney-client privilege, the agency must show that: “(1) the holder of the

privilege is . . . a client; (2) the person to whom the communication is made is a member of the

bar . . . and, in connection with the communication at issue, is acting in his or her capacity as a

lawyer; (3) the communication relates to a fact of which the attorney was informed by his client,

outside the presence of strangers, for the purpose of securing legal advice; and (4) the privilege

has been claimed by the client.” Jud. Watch, Inc. v. U.S. Dep’t of Homeland Sec., 841 F. Supp.

2d 142, 153–54 (D.D.C. 2012) (quoting In re Sealed Case, 737 F.2d 94, 98–99 (D.C.Cir.1984)).

“[O]btaining or providing legal advice” must have been “one of the significant purposes of the

attorney-client communication,” but it need not be the only purpose. In re Kellogg Brown &

Root, Inc., 756 F.3d 754, 760 (D.C. Cir. 2014).

       Again, DOJ has not provided enough information for the Court to discern if attorney-

client privilege covers any of the various training documents. To begin with, it is not clear that

“the holder of the privilege is . . . a client” in this context. Jud. Watch, Inc., 841 F. Supp. 2d at

153. Although an agency may sometimes be a client, Tax Analysts, 117 F.3d at 618, here the

agency was training its attorneys rather than seeking guidance from the position of a client. See

Am. Immigr. Council, 905 F. Supp. 2d at 223 (holding that “slides were used for general




                                                  19
trainings by USCIS lawyers” were not protected by the attorney client privilege because the

agency “ha[d] not shown that the slides rest on its own confidential communications in the role

of a client asking for legal advice”).

       Furthermore, the government does not show how the materials either were made in a

legal advisory capacity nor how they were confidential. See Mead Data Cent., 566 F.2d at 253.

The training materials “are confidential only insofar as they rest on confidential information

obtained from the client.” Am. Immigr. Council, 905 F. Supp. 2d at 222–23. Analogy to the

training slides at issue in American Immigration Council is again instructive. The court found

that the attorney-client privilege did not cover those slides because they contained “generally

applicable legal advice” and did not rest on “the factual particularities conveyed in a typical

confidential communication by a client.” Id. at 223. So too here, where the items described

appear to be general descriptions of the law or hypotheticals designed to help the trainees

understand the ever-shifting terrain of asylum law, not advice based on any confidentially

communicated facts in a given case.

       Again, the New Attorney Training materials described in Category 4 present an even

clearer case than the substantive trainings. The agency is not communicating any legal advice or

confidential facts to its new attorneys when instructing them on internal logistics for case

management. Cf. Heartland All. For Hum. Needs & Hum. Rts. v. U.S. Immigr. & Customs Enf’t,

406 F. Supp. 3d 90, 123–24 (D.D.C. 2019) (rejecting the contention that an operational plan

memo attached to an email chain seeking legal advice was covered by the attorney-client

privilege because the agency had not “establish[ed] that obtaining or providing legal advice was

a primary purpose of including the attachment”).

                                          *      *       *




                                                 20
       “Where, as here, an agency’s descriptions fail to affirmatively establish each of the

essential elements of the claimed privilege, the district court has the discretion to order

disclosure or to afford the agency an additional opportunity to fully discharge its burden.” Jud.

Watch, Inc. v. U.S. Dep’t of Homeland Sec., 841 F. Supp. 2d 142, 155 (D.D.C. 2012). Because it

is plausible, and even likely, that some of the asserted privileges could apply to some of the

documents, the Court will afford DOJ a second opportunity to discharge its burden by submitting

evidence that more specifically describes which documents are being withheld pursuant to which

asserted privileges and providing factual matter sufficient to establish the necessary elements for

those privileges—and, with the benefit of the reasoning in this opinion, releasing or partially

releasing any documents that were not properly withheld.

       DOJ also asserted Exemption 6 for category 4 for “personal information, including

internal DOJ email addresses not available to the public, and office locations[.]” Index at 4. The

Center does not contest DOJ’s assertion of Exemption 6, and the documents can presumably be

released in part with the protected information redacted. DOJ may therefore continue to rely on

Exemption 6 to withhold the described information if necessary but should indicate with

specificity where and how it has done so on its next Vaughn Index. 7




       7
         Because the Court holds that DOJ has not met its burden of showing any of the
privileges apply, it need not address DOJ’s “foreseeable harm” justifications here. However, it
reminds DOJ that a non-cursory analysis of how “the agency reasonably foresees that disclosure
would harm an interest protected by” each asserted privilege will be necessary to pass muster on
its renewed motion for summary judgment. See 5 U.S.C. § 552(a)(8)(A)(i)(I); Machado Amadis
v. U.S. Dep’t of State, 971 F.3d 364, 370 (D.C. Cir. 2020) (“To withhold a responsive record, an
agency must show both that the record falls within a FOIA exemption and that the agency
reasonably foresees that disclosure would harm an interest protected by the exemption.” (cleaned
up)).


                                                 21
C. Count 4: Request for Studies and Analyses of the “Foreseeable Harm” Standard of the
                               2016 FOIA Improvement Act

       The Court turns next to the request at issue in Count 4, which was submitted in May

2020. Def.’s St. Facts ¶ 13. It was one of three very similar requests submitted by the Center to

DOJ reflected in Counts 4–6, which were each sent to different sub-divisions of DOJ, requesting

“studies, analyses, research, memoranda, information, instructions, reports, and documents”

regarding the “foreseeable harm” standard imposed by Congress in the FOIA Improvement Act

of 2016. Ex. 4 of Compl.; see also FOIA Improvement Act of 2016, Pub. L. No. 114-185

(codified at 5 U.S.C. § 552(a)(8)(A)(i)(I)). The other two requests not contested here were sent

to DOJ’s Office of Information Policy and Executive Office for U.S. Attorneys. Def.’s Cross

Mot. at 13.

       The request in Count 4, the only one challenged by the Center, was processed by DOJ’s

Civil Division, which provided a final response to the Center in January 2021, advising it that no

responsive records could be located. Joint Status Report ¶ 7b (May 6, 2021). The Center

challenges the adequacy of that search, arguing that “[t]here must be records” because “[i]t is

impossible that the Department of Justice did nothing in response to the new law.” Pl.’s Mot. at

11. The Court is satisfied that DOJ has conducted an adequate search with respect to Count 4

and will grant partial summary judgment to DOJ on this issue. 8

       “[T]he adequacy of a FOIA search is generally determined not by the fruits of the search,

but by the appropriateness of the methods used to carry out the search.” Jennings v. U.S. Dep’t



       8
         DOJ initially argued that the Center’s original request was “vague, overbroad, and
improper under FOIA.” Def.’s Cross Mot. at 13. However, it withdrew that argument in its
Reply. See Def.’s Reply at 6, n.2. The Court likewise has “little doubt that, at least during the
course of post-lawsuit negotiations . . . the [agency] determined the thrust of [the] FOIA request
and what responsive records [it] possessed[,]” as demonstrated by the search it adequately
conducted. Dale v. IRS, 238 F. Supp. 2d 99, 105 (D.D.C. 2002).


                                                22
of Just., 230 F. App’x 1, 1 (D.C. Cir. 2007) (quoting Iturralde v. Comptroller of Currency, 315

F.3d 311, 315 (D.C. Cir. 2003)). “An agency fulfills its obligations under FOIA if it can

demonstrate beyond material doubt that its search was reasonably calculated to uncover all

relevant documents.” Valencia–Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999)

(cleaned up). The agency must show that it “conduct[ed] a good faith, reasonable search of those

systems of records likely to possess the requested records.” Pinson, 177 F. Supp. 3d at 80

(quoting Marino, 993 F. Supp. 2d at 9 (internal citation omitted)). To make this showing, an

agency must submit a “reasonably detailed” affidavit setting forth the search terms and the type

of search performed. Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990). The

burden then “shifts to the FOIA requester to produce countervailing evidence suggesting that a

genuine dispute of material fact exists as to the adequacy of the search.” Dillon v. U.S. Dep’t of

Just., 444 F. Supp. 3d 67, 89 (D.D.C. 2020) (internal quotations omitted).

       DOJ provided two declarations from Hirsh Kravitz, the Acting Director of FOIA and e-

discovery at DOJ’s Civil Division, describing how the agency searched for records in response to

this request. See Kravitz Decl. ¶ 1; Supp. Kravitz Decl. ¶ 1. Those declarations state that DOJ

searched its “T drive,” which “is where all cases, documents, records, guidance, and templates

are maintained related to the processing of FOIA requests.” Kravitz Decl. ¶ 5. It used the search

terms “foreseeable harm” and “foreseeable harm standard,” and did not limit the search by time

period even though the request only asked for records from June 2015 to the date of the request.

Supp. Kravitz Decl. ¶ 5. Those terms, and that location, were “reasonably calculated” to uncover

responsive records. See Valencia–Lucena, 180 F.3d at 325.

       The Center does not actually object to the terms or the sources searched, rather, it argues

that because the FOIA Improvement Act of 2016 changed the law when adding this standard, it




                                                23
“must have provoked a response inside the Department of Justice,” and that the failure to have

created responsive documents is tantamount to an admission that DOJ ignored an act of

Congress. See Pl.’s Opp’n at 7–8. This type of “[m]ere speculation that as yet uncovered

documents may exist does not undermine the finding that the agency conducted a reasonable

search for them.” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991).

       Furthermore, DOJ has supplied two perfectly reasonable explanations for why the Civil

Division did not have any responsive records. First, because OIP “is responsible for overseeing

agency compliance with FOIA and developing government-wide policy guidance on all aspects

of FOIA administration,” Kravitz Decl. ¶ 5, it “was the appropriate entity” that would have

responsive records, Def.’s St. Facts ¶ 16. Second, “the foreseeable harm standard” was “actually

created in 2009 [and] the FOIA Improvement Act of 2016 merely codified the already-existing

DOJ standard,” meaning that “the documents requested by Plaintiff . . . are outside of the time

frame requested by Plaintiff” and in fact were publicly available online. Id.

       The Center remains incredulous because the imposition of the “foreseeable harm”

standard in 2016 changed the burden of FOIA on agencies. Pl.’s Opp’n at 7. The codification of

the foreseeable harm standard most certainly did change the burden of FOIA for the myriad

federal agencies subject to it. See Reps. Comm. for Freedom of the Press v. Fed. Bureau of

Investigation, 3 F.4th 350, 371 (D.C. Cir. 2021) (criticizing the FBI because “very little about

[its] declarations has changed despite passage of the FOIA Improvement Act and its

foreseeability requirement”). But the standard adopted by Congress in 2016 had already

originated with DOJ. See 1 Guidebook to the Freedom of Information and Privacy Acts § 4:3

(“[T]he FOIA Improvement Act codified the Department of Justice’s foreseeable harm standard

. . . .”). The legislative history of the FOIA Improvement Act likewise makes clear that Congress




                                                24
was codifying a standard that had been intermittently applied and withdrawn by prior

administrations and had most recently been reinstated in 2009. See S. Rep. 114-4, 114th Cong.,

1st Sess. 2015, 2016 U.S.C.C.A.N. 321, 323 (Leg. Hist.) (tracing the foreseeable harm standard

back to the Clinton administration and noting that “[c]odification of this policy also makes clear

that FOIA, under any administration, should be approached with a presumption of openness”).

The Court therefore finds no reason to doubt DOJ’s assertion that its “analysis and guidelines

regarding the foreseeable harm standard were actually created in 2009,” thereby falling outside

the scope of the request here. Def.’s St. Facts ¶ 16.

                                       III. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment (ECF No. 14) is

DENIED and Defendant’s Cross-Motion for Summary Judgment (ECF No. 17) is GRANTED

IN PART AND DENIED IN PART. An order consistent with this Memorandum Opinion is

separately and contemporaneously issued.


Dated: January 30, 2022                                           RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                 25